Order entered October 15, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01634-CV

                        SHAMOUN & NORMAN, LLP, Appellant

                                             V.

                             ALBERT G. HILL, JR., Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-10-14714-H

                                         ORDER
        We GRANT appellant’s October 10, 2014 unopposed motion for an extension of time to

file its reply/cross-appellee’s brief. Appellant shall file its combined brief by NOVEMBER 19,

2014.




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE